Citation Nr: 1510787	
Decision Date: 03/13/15    Archive Date: 03/24/15

DOCKET NO.  07-12 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a chronic skin disability manifested by a rash on the buttocks.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety and depression.

3.  Entitlement to service connection for a heart disorder, to include a heart murmur.

4.  Entitlement to service connection for varicocele.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from July 1999 to November 2004.

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2006 rating decision in which the RO denied the Veteran's claims for service connection for a heart condition, varicocele and a skin condition.  

In March 2008, the Veteran testified during a Board video-conference hearing.  A transcript of that hearing has been associated with the record.

In May 2008 and August 2010, the Board remanded the claims for service connection for tinnitus, a heart disorder, a skin disability and varicocele on appeal to the RO, via the Appeals Management Center (AMC) in Washington, D.C., for further action, to include additional development of the evidence. 

In October 2009, the RO, inter alia, continued the previous denials of service connection for depression and anxiety and denied the Veteran's claim for service connection for PTSD.  

In May 2012, the Veteran was notified that the Veterans Law Judge (VLJ) who conducted the March 2008 hearing was no longer employed by the Board and that he had a right to another hearing.  He responded in June 2012, indicating his desire for another Board hearing.  Accordingly, in September 2012, the Board remanded the claims on appeal to the RO for scheduling of he requested hearing.

In July 2013, Veteran testified during a Board video-conference hearing before the undersigned VLJ.  A transcript of that hearing has been associated with the claims file.  At the request of the Veteran's representative, the record was held open for 30 days  following the hearing, for the submission of additional evidence.

In December 2013, the Board denied the petitions to reopen claims for service connection for a bilateral knee disorder and a lumbar spine disorder as well as service connection for tinnitus.  The remaining claims on appeal were remanded the claims on appeal to the agency of original jurisdiction (AOJ), for further action, to include additional development of the evidence.  After completing the requested action, the AOJ continued to deny the claims (as reflected in a July 2014 supplemental statement of the case (SSOC)), and returned these matters to the Board for further appellate consideration.

This appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) claims processing system.  The Board notes that, in addition to the VBMS file, the Veteran has a paperless, electronic Virtual VA file.  A review of the Virtual VA file reveals VA treatment records dated through December 2013; such records were considered in the July 2014 SSOC.

The Board's decision on the claim for service connection for a skin disability manifested as a rash on the buttocks is set forth below.  The remaining claims on appeal are addressed in the remand following the order; these matters are being remanded to the AOJ.  VA will notify the Veteran when further action, on his part, is required.




FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim on appeal have been accomplished.

2.  Although the Veteran has asserted experiencing a skin disability on his buttocks that was caused or aggravated by his service, pertinent medical evidence indicates that the Veteran does not have, and at no point pertinent to this appeal has had a chronic skin disability manifested by a rash on the buttocks.


CONCLUSION OF LAW

The criteria for service connection for a chronic skin disability manifested by a rash on the buttocks are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R.                  § 3.159(b)(1). 

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 - 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id. 

In this appeal, in a December 2013 letter, the AOJ provided notice to the Veteran explaining what information and evidence was needed to substantiate a claim for service connection on a direct and secondary bases.  This letter provided notice as to what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  Further, this letter provided general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.

To the extent the December 2013 notice pertinent to the claim for service connection for a skin disability was provided after the initial adjudication of this claim, the Veteran is not shown to be prejudiced by the timing of this notice. Specifically, the claim was readjudicated in the July 2014 SSOC after the issuance of the December 2013 letter.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an statement of the case (SOC) or SSOC, is sufficient to cure a timing defect). 

Notably, neither the Veteran nor his representative has alleged or demonstrated any prejudice with regard to the content or timing of any notice provided.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

Pertinent medical evidence associated with the claims file consists of service treatment and personnel records (as requested by the Board in its May 2008 remand) and Social Security Administration (SSA) records, as well as VA and private treatment record, and the reports of VA examinations requested by the Board in its August 2010 and December 2013 remands.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand confers on the claimant, as a matter of law, the right to compliance with the remand order); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Also of record and considered in connection with the claim herein decided are the transcripts of both Board hearings, as well as various written statements provided by the Veteran, and by his representative, on his behalf.   The Board finds that no further action to develop the record in connection with this claim, prior to appellate consideration, is required.

Pursuant to the Board's most recent remand, in a December 2013 letter, the AOJ requested that the Veteran identify any private treatment providers who had treated him for his claimed disabilities, and requested that he complete appropriate authorization form(s) (as instructed by the Board in its December 2013 remand) to enable VA to obtain any private treatment records.  However, the Veteran did not respond to this letter.  The Board points out that, in order for VA to process claims, individuals applying for VA benefits have a responsibility to cooperate with the agency in the gathering of the evidence necessary to establish allowance of benefits.  See Morris v. Derwinski, 1 Vet. App. 260, 264 (1991).  Moreover, VA's duty to assist is not always a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); see Swann v. Brown, 5 Vet. App. 229, 233 (1993).  Under these circumstances, the Board finds that, with respect to this request, no further AOJ action in this regard is required. 

The Board also points out that that the Veteran was provided the opportunity to orally set forth his contentions during his hearing before the undersigned Veterans Law Judge.   In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In this case, the Board finds that both Board hearings were legally sufficient.

Here, during both the March 2008 and July 2013 hearings, the presiding VLJs numerated the issues on appeal, which included service connection for a skin disorder.  The Veteran testified regarding his current rash symptoms and his in-service and post-treatment for this rash.  The Board hearing transcripts also reflect appropriate exchanges between the Veteran, his representative, and the presiding VLJs, including the undersigned, pertaining to the Veteran's current treatment.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.   Id.  at 497.   Although neither presiding VLJ explicitly suggested the submission of any specific evidence, additional, pertinent evidence was sought and added to the record pursuant to subsequent remands; hence, any omission in this regard was not prejudicial to the Veteran.   

In summary, the duties imposed by the VCAA have been considered and satisfied. The Veteran has been notified and made aware of evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).   

II.  Service Connection

The Veteran contends that he suffers from a rash on his buttocks that began during service and that this rash has continued intermittently since that time.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in line of duty.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d). 

In order to establish service connection on a direct basis, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  See also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The determination as to whether elements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).  

Certain chronic diseases shall be presumed to have been incurred in service if manifested to a compensable degree within a prescribed period post service (one year for diabetes mellitus), even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is questioned.  When the fact of chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).   

The United States Court of Appeals for the Federal Circuit recently clarified that the provisions of 38 C.F.R. § 3.303(b) pertaining to the award of service connection on the basis of continuity of symptomatology (in lieu of a medical nexus opinion) apply to chronic diseases as defined in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Here, as the Veteran has not been diagnosed with a chronic skin disease subject to presumptive service connection-or indeed, as discussed in detail, below, any chronic skin disability manifested by rash on the buttocks, as claimed-he cannot establish service connection solely on the basis of continuity of symptoms.

As noted, a claim for service connection, requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  The requirement of the existence of a current disability is satisfied when a veteran has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  However when the record contains a recent diagnosis of disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  See Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

Under applicable regulation, the term "disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  38 C.F.R. § 4.1.  See also Allen v. Brown, 7 Vet. App. 439 (1995).; Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991).  The Board notes that a symptom such as pain, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999). 

Here, the service treatment records reflect diagnoses of tinea pedis and tinea cruris following complaints of itchy buttocks for 72 hours in June 2004.  A September 2004 service discharge examiner found the Veteran's skin to be normal, and the Veteran denied a history of a skin disorder in the accompanying Report of Medical History (RMH).

Post-service treatment records reflect complaints of a pink-based maculopapular rash with multiple vesicles prominent at the anterior neck and the left arm as well as impressions of dermatitis, likely poison ivy and impetigo in a March 2007 VA treatment note.  A November 2012 VA treatment note reflects the Veteran's complaints of blisters on the hands and feet as well as an assessment of dyshidrotic eczema.  A July 2013 VA treatment note reflects an assessment of rhus dermatitis (poison oak).

A February 2006 VA skin examination report reflects the Veteran's complaints of a rash-type infection on his buttocks that occurred sometime between September 2004 and November 2004 and that he did not recall applying cream or taking any medication to treat this condition.  He also reported that he last had a rash in July 2005 and that it comes back "every once in a while."  Current symptoms or treatment were denied.  Physical examination found no evidence of skin disease, skin rash, skin lesions or any cutaneous manifestations.  The examiner noted a history of a skin rash but that examination was negative.

A May 2014 skin Disability Benefits Questionnaire (DBQ) report reflects the Veteran's reports that his intermittent skin rash began in January 2004 with itching and scratching.  A current rash or treatment were denied.  Following a physical examination, the examiner determined that there was no diagnosis or pathology to render a diagnosis.  The examiner further noted that, based upon the Veteran's reported symptoms of gluteal cleft itching and intermittent redness, a diagnosis of tinea curis would not be accurate.

During a May 2008 hearing, the Veteran testified that he was diagnosed with a rash on his buttocks in 2003 and that he was treated with an antibiotic cream.  In a September 2012 hearing, the Veteran testified that he had a rash on his buttocks that appeared intermittently.  He testified experienced the same symptoms during service and was told to use Tinactin to treat the symptoms.  He also testified that his symptoms were worse when the weather is warm rather than when it is cold.

Here, the Veteran has not demonstrated, fundamentally, that he has, or at any time pertinent to this claim has had, a current chronic skin disability manifested by a rash on the buttocks.  As noted, no diagnosis of such a skin disability is documented in the medical evidence of record.  Rather, objective examinations have  found no such skin disability on his buttocks.  Notably, neither the Veteran nor his representative has submitted or even identified any medical evidence to indicate otherwise.

Although the Veteran seems to think that, in this case, the presence of an in-service event warrants an award of service connection, the Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. §§ 1110, 1131; see also 38 C.F.R. §§ 3.303, 3.304.  Thus, where, as here, medical evidence indicates that, fundamentally, the Veteran does not have-at, at no point pertinent to this appeal, has had-the disability for which service connection is sought, there can be no valid claim for service connection, on any basis.  Simply stated, without medical evidence of a current, chronic skin disability manifesting as a rash on the buttocks within the meaning of McClain and Romanowsky, in this appeal, the fundamental requirement of current disability is simply not met.  

Furthermore, as for any direct assertions by the Veteran and/or his representative as to diagnosis and/or medical etiology, the Board finds that such assertions do not provide persuasive evidence in support of the claim.  The medical matters of the diagnosis and etiology of the claimed skin disability are matters within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  Although lay persons are competent to report symptoms or other matters within their personal knowledge, and to provide opinions on some medical matters (see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), here, the specific matters of the diagnosis and etiology of claimed skin disability are complex medical matters that fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n. 4 (Fed. Cir. 2007) (providing that lay persons are not competent to diagnose cancer).  The Veteran and his representative are not shown to be other than laypersons without appropriate training and expertise, neither is competent to render a probative (i.e., persuasive) opinion the medical matters upon which this claim turns.  Id.  Hence, such lay assertions as to either diagnosis or medical nexus have no probative value.

For all the foregoing reasons, the Board finds that, the claim for service connection for a chronic skin disability manifested by a rash on the buttocks must be denied.   In reaching the conclusion to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 



ORDER

Service connection for a chronic skin disability manifested by a rash on the buttocks is denied.


REMAND

Unfortunately, the Board finds that further AOJ action on the claims remaining on appeal is warranted, even though such will, regrettably, further delay an appellate decision on these matters.

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

With regard to the claims for service connection for a heart disorder (diagnosed as right bundle branch block) and varicocele, and as detailed in the Board's December 2013 remand, the AOJ had denied the claims on the basis that the conditions were not shown in the service medical records and that there were no competent medical opinion linking the condition to service.  The AOJ had based its decisions on the opinions of the October 2012 VA examiner, who opined that the Veteran's right bundle branch block and varicocele were at least as likely as not a result of a congenital and/or development condition but less likely as not permanently aggravated or a result of any incident or condition that resulted from service; no rationale was provided for these opinions.  See Nieves-Rodriguez, supra; Stefl, supra.  As a result, the Board instructed that addendum opinions be obtained to determine whether the conditions were congenital or acquired in nature and whether the conditions had a relationship to service.

In April 2014, the examiner opined that the Veteran's claimed right bundle branch block was "most likely" congenital as it was discovered at an early age and that it was less likely than not that it had its onset in or was medically related to service as there was no in-service documentation of the condition.  However, the examiner did not otherwise elaborate or address whether this congenital condition had been aggravated by service.  Under these circumstances, and upon further review, the Board finds that another remand of this matter to obtain medical opinions by a cardiologist or other appropriate physician is needed to fairly resolve the claim for service connection for a heart disorder.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With regard to the claimed varicocele, the April 2014 VA examiner opined that the Veteran did not have a varicocele and that this diagnosis at discharge was in error.  The examiner further opined that it was less likely than not that the Veteran's claimed varicocele had its onset in or was medically related to service as there was no varicocele on examination.  However, the Veteran has been diagnosed with a varicocele during the pendency of this appeal, including in March 2006, and is therefore considered to have a current disability for VA purposes.  See, e.g., McClain, supra.  As such, and upon further review, the Board finds that another remand of this matter to obtain opinions by an urologist or other appropriate opinion addressing the etiology of the Veteran's current varicocele is required to resolve this claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon, supra.

With regard to the claimed acquired psychiatric disorder, and as detailed in the Board's December 2013 remand, the Veteran had been diagnosed with PTSD, an adjustment disorder and depression during the course of the appeal.  In addition, the Veteran's purported stressor-namely, coming to the aid of the U.S.S. Cole following the terrorist bombing-has been confirmed by the AOJ in a June 2009 Memorandum.  As a result, the Board instructed that an addendum opinion was to be obtained to determine the nature and etiology of the claimed acquired psychiatric disorder.

Such an opinion was obtained in April 2014.  The examiner diagnosed with the Veteran with borderline personality disorder.  However, no etiology opinion was provided with regards to the other diagnosed acquired psychiatric disorders.  As such, an addendum opinion from the prior mental health examiner addressing the etiology of all of the Veteran's current acquired psychiatric disorders are required to resolve this claim.  

The need for actual examination of the Veteran is left to the discretion of each medical or mental health professional offering the opinion.  The Veteran is hereby notified that failure to report to any scheduled examination(s), without good cause, may well result in denial of the claim(s) for service connection.  See 38 C.F.R. § 3.655 (2014).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member

Prior to arranging to obtain further medical opinions in connection with these claims, to ensure that the record is complete, and that all due process requirements are met, the AOJ should undertake appropriate to obtain and associate with the claims file all outstanding, pertinent records. 

As for VA records, the claims file reflects that the Veteran has been receiving VA treatment from the VA Medical Center (VAMC) in Muskogee, Oklahoma and that records from that facility dated through December 2013 are associated with the record; however, more recent records may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the AOJ should obtain from the Muskogee VAMC all records of pertinent records of evaluation and/or treatment of the Veteran dated since December 2013, following the current procedures prescribed in 38 C.F.R.  § 3.159(c) with regard to requests for records from Federal facilities. 

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claims remaining on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1); but see also 38 U.S.C.A. § 5103(b)(3) amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159.   

The actions identified herein are consistent with the duties imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims remaining on appeal.  

Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain from the Muskogee VA Medical Center all outstanding, pertinent records of mental health and physical evaluation and/or treatment of the Veteran, dated since December 2013.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.   

2.  Send to the Veteran and his representative a letter requesting that he provide sufficient information, and if necessary, authorization, to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent, private (non-VA) records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period). 

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken. 

4.  After all records and/or responses received are associated with the claims file, arrange to obtain medical opinion from a VA cardiologist or other appropriate physician with experience and expertise in the evaluation and treatment of heart disorders.  The need for an actual examination is left to the discretion of the medical professional offering the opinion.

The contents of the entire, electronic claims file, to include a complete copy of this REMAND, must be made available to the designated physician, and the report should reflect consideration of the Veteran's documented medical history and assertions.  

With regard to the current congenital right bundle branch block, the physician should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the condition resulted from in-service aggravation (permanent worsening beyond natural progression) of his disability by superimposed injury.

In responding to the above, the physician must consider all pertinent medical evidence and other objective evidence, as well as all lay assertions.

All examination findings/testing results (if any), along with complete, clearly-stated rationale for the conclusions reached, must be provided. 

5.  After all records and/or responses received are associated with the claims file, arrange to obtain medical opinion from a VA urologist or other appropriate physician with experience and expertise in the evaluation and treatment or genitourinary disorders.  The need for an actual examination is left to the discretion of the medical professional offering the opinions.

The contents of the entire, electronic claims file, to include a complete copy of this REMAND, must be made available to the designated physician, and the report should reflect consideration of the Veteran's documented medical history and assertions.  

With regard to the varicocele diagnosed during the pendency of this appeal, including in March 2006 (even if currently resolved), the physician should indicate whether such disorder wad or is congenital or acquired in nature.  

(a) If the varicocele is found to be congenital, the physician should provide opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the current disorder is/was the result of in-service aggravation (permanent worsened beyond natural progression) of the disorder by superimposed injury. 

(b) If the varicocele is found to be acquired, the physician should provide opinion, consistent with sound medical judgment, as to whether such disability at least as likely as not (i.e., a 50 percent or greater probability) had its onset during or is medically related to service.

In responding to the above, the physician must consider all pertinent medical evidence and other objective evidence and all lay assertions.

All examination findings/testing results (if any), along with complete, clearly-stated rationale for the conclusions reached, must be provided. 

6.  After all records and/or responses from each contacted entity have been associated with the claims file, arrange for the April 2014 examiner to provide an addendum opinion with respect to claim for service connection for an acquired psychiatric disorder.  The need for an actual examination is left to the discretion of the medical professional offering the opinions.

The contents of the entire, electronic claims file,  to include a complete copy of this REMAND, must be made available to the designated individual, and the report should reflect consideration of the Veteran's documented medical history and assertions.

The examiner should clearly indicate whether the Veteran currently suffers from PTSD.  In rendering a determination as to whether the diagnostic criteria for PTSD are met, the examiner is instructed that only identifiable stressor(s) related to established combat service, and/or non-combat stressor(s) that have been verified, may be considered for the purpose of determining whether exposure to such in-service event has resulted in PTSD.  If a diagnosis of PTSD is deemed appropriate, the examiner must identify the specific stressor(s) underlying the diagnosis, and should comment upon the link between the current symptomatology and the established stressor(s).

Regardless of whether PTSD is diagnosed, with respect to each diagnosed acquired psychiatric disability other than PTSD, to include anxiety and depression, the examiner, should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability had its onset in service or is otherwise medically related to any established in-service stressor(s).  The examiner should specifically address the Veteran's in-service complaints of suicidal and homicidal ideations.

If psychosis is diagnosed, the physician should determine whether such disability manifested to a compensable degree within one year of service discharge (i.e., November 2005).

In responding to the above, the physician must consider all pertinent medical evidence and other objective lay assertions.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided. 

If the prior examiner is not available, or further examination of the Veteran is deemed warranted, arrange for the Veteran to undergo VA examination, by an appropriate physician, to obtain an opinion responsive to the questions posed above. 

7.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 

8.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claims remaining on appeal in light of all pertinent evidence and legal authority.

9.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


